Citation Nr: 0705333	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  99-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury to include arthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss with vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Memorandum Decision issued by the United States 
Court of Appeals for Veterans Claims (Court) in September 
2006 that vacated the June 2004 Board decision denying the 
issues on appeal and remanded the issues to the Board for 
readjudication.  This matter was originally on appeal from 
rating decisions issued in September 1998 and January 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2006 Court Memorandum Decision, the Court 
found that the Board erred in concluding that VA satisfied 
its duty to assist.  The Court explained that the record did 
not indicate that the RO ever submitted a request to the ESG 
or the USASCRUR or informed the veteran that more specific 
information was needed to seek verification of his stressor 
events.  The Court also noted that it could not conclude that 
any such error was nonprejudicial because it was possible 
that information or evidence contained in the ESG or the 
USASCRUR records could substantiate the veteran's PTSD claim.  
The Court additionally determined that VA violated its duty 
to obtain an adequate medical examination with respect to the 
veteran's PTSD and right shoulder claims because the 
examiners did not confirm review of the veteran's claims 
folder in the respective examination reports.  The Court 
further concluded that the Board did not adequately discuss 
whether VA had a duty to provide the veteran with a medical 
examination with respect to his hearing loss claim despite 
the fact that the veteran had repeatedly reported that he had 
been exposed to close-range bombing and artillery fire and 
had been experiencing dizziness and hearing loss for many 
years.                 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims for entitlement to service 
connection of residuals of a right 
shoulder injury, PTSD, and bilateral 
hearing loss with vertigo, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The VCAA notice should 
specifically advise the veteran what 
additional information is needed in order 
to verify his claimed PTSD stressor 
events, if appropriate, and address the 
elements of degree of disability and 
effective date with respect to his 
claims.  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  The RO should then submit a request 
to the U.S. Army & Joint Services 
Environmental Support Group (ESG) and/or 
U.S. Army and Joint Services Records 
Research Center (JSSRC, formerly CURR) to 
verify the veteran's claimed stressor 
events.  If the RO is unable to comply 
with the request due to the veteran's 
failure to provide the necessary 
information, that fact should be noted 
for the record.

3.   The veteran should be afforded a new 
medical examination to ascertain the 
identity and etiology of any right 
shoulder disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review and consider all 
pertinent records associated with the 
claims file to include any additional 
information obtained from JSSRC and/or 
ESG and confirm review of the claims 
file.  Based on his or her review of the 
evidence and examination of the veteran, 
the examiner is requested to offer an 
opinion as to whether any right shoulder 
disorder found on examination is at least 
as likely as not related to active 
military service or any symptomatology 
shown therein.  The examiner should 
provide a thorough explanation for his or 
her conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

4.  The veteran should be afforded a new 
psychiatric examination to ascertain the 
identity and etiology of any psychiatric 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review and consider all 
pertinent records associated with the 
claims file to include any additional 
information obtained from JSSRC and/or 
ESG and confirm review of the claims 
file.  Based on his or her review of the 
evidence and examination of the veteran, 
the examiner is requested to offer an 
opinion as to whether PTSD (if found on 
examination) is at least as likely as not 
related to active military service to 
include the veteran's claimed Vietnam 
stressor events.  The examiner should 
provide a thorough explanation for his or 
her conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

5.  The veteran should be afforded an 
audiological examination to ascertain the 
identity and etiology of any hearing loss 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review and consider all pertinent 
records associated with the claims file 
to include any additional information 
obtained from JSSRC and/or ESG and 
confirm that the claims file was 
reviewed.  Based on his or her review of 
the evidence and examination of the 
veteran, the examiner is requested to 
offer an opinion as to whether any 
hearing loss found on examination is at 
least as likely as not related to active 
military service or any symptomatology 
shown therein.  The examiner should 
provide a thorough explanation for his or 
her conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

6. Thereafter, the veteran's claims 
should be readjudicated with 
consideration of the provisions of 
1154(b), if appropriate.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  
 
    
The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



